Citation Nr: 0712598	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04- 18 059	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased disability evaluation for 
service-connected electrical burn scars of the right and left 
forearms, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had honorable active service from January 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

On September 27, 2006, the veteran appeared at a travel Board 
hearing conducted at the RO before the undersigned Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the claims file and the case is now ready for 
appellate review.  


FINDING OF FACT

At the travel Board hearing on September 27, 2006, prior to 
the promulgation of a decision in the appeal, the veteran 
requested to withdraw the appeal of both issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
and his representative have withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

1.  Entitlement to service connection for post-traumatic 
stress disorder is dismissed.  

2.  Entitlement to an increased disability evaluation for 
service-connected electrical burn scars of the right and left 
forearms, currently rated as 0 percent disabling is 
dismissed.  







____________________________________________
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


